JUDGE FEINBERG delivered the opinion of the court. Plaintiff in error was found guilty and fined $100 for violating the Bail Bond Act, Ill. Rev. Stat. 1955, Ch. 38, par. 627L, which in part provides as follows: “The premium or compensation for acting as hail on any bond or recognizance shall not exceed 10 per cent for the first $100 and 5 per cent for each additional $100 of such bond or recognizance, and any person, company, firm, association, partnership or corporation charging or receiving directly or indirectly any greater compensation for acting as bail, or which shall engage in such business as aforesaid without obtaining a license, or while a license issued to such person, company, firm, association, partnership or corporation is suspended, or who shall accept any fee or compensation for obtaining a bondsman or obtaining a bond or recognizance, shall be guilty of a misdemeanor and be subject to a fine of not less than $100 nor more than $500 for each offense, and in addition thereto shall in any action brought to recover any such overcharge be liable to treble damages.” The information charged, in the language following, that defendant: “Did then and there unlawfully, wilfully and knowingly demanded and accepted a Fee in excess to the legal rate, to wit: Amounted accepted $50.00 fee for maldng a $200.00 Bail Bond in Municipal Court of Chicago, the Legal Fee for $200 Bail Bond in Municipal Court of Chicago is $15.00 Dollars.” A motion by plaintiff in error to vacate tbe judgment was heard and denied by tbe trial court. One of tbe reasons assigned in tbe motion was that tbe information failed to charge an offense, and tbe court bad no jurisdiction to enter tbe finding and judgment of guilty. Tbe act in question, of which tbe section quoted is a part, provides for the regulation of tbe business of giving bail in criminal and quasi-criminal cases; for tbe licensing of persons, firms and corporations in such business; and for penalties for violation of tbe act. Tbe instant information fails to allege tbe name of tbe person from whom tbe fee was demanded and received. In People v. Walker, 7 Ill.2d 158, 161, it was said: “Where an indictment charges an offense either against persons or property, tbe name of tbe person or property injured, if known, must be stated, and tbe allegation must be proved as alleged. . . . Tbe purpose served by alleging tbe name of tbe person or property injured is to enable tbe accused to plead either a former acquittal or conviction under tbe indictment in tbe event of a second prosecution for tbe same offense. . . . Since tbe requirement is founded upon tbe protection of tbe right of tbe accused against double jeopardy, it is a substantial requirement designed to safeguard a constitutional right and not a mere technical rule.” Tbe information also fails to allege that defendant in error was licensed to act as bail, so as to bring him within tbe act, or was in tbe business of giving bail without a license, in violation of tbe act. This we regard as vital to charge a crime under tbe act. People v. Green, 362 Ill. 171, 174, and other cases cited by plaintiff in error, are not in point. In tbe Green case tbe court held that tbe indictment sufficiently described tbe gambling device where tbe offense charged was “possession” of a gambling device. Because the information fails to charge a crime the judgment is reversed. Reversed. KILEY, P. J., concurs. LEWE, J., took no part.